Title: From George Washington to Thomas Lewis, 1 February 1784
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon 1st Feby 1784

After an absence of almost nine years, & nearly a total suspension of all my private concerns, I am at length set down at home, & am endeavouring to recover my business from the confusion into which it has run during that period.
Among other matters which require my attention, indeed in which I need information, is the state of the Lands which I am entitled to in my own right, & by purchase under the Royal Proclamation in 1763, (west of the mountains). My papers are so mixed, & in such disorder at this time, occasioned by frequent hasty removals of them out of the way of the Enemy, that I cannot, (it being likely too, that some of them are lost) by the assistance of my memory, come at a thorough knowledge of that business. In a Letter which I have come across, from Capt.

William Crawford, who appears to have acted as your Deputy, dated the 8th of May 1774, I find these words—“Inclosed you have the Drafts of the round Bottom & your Shurtees Land, done agreeably to Mr Lewis’s direction.” For the latter, I have found a patent signed by Lord Dunmore the 5th day of July 1774, for 2813 acres. but the other is yet in my possession —& I am unable from any recollection I have of the matter to account for it, unless it should have been arrested there by some very ungenerous, & unjustifiable attempts of different people, at different times, to disturb me in my right to it—a right, I will venture to say, which is founded upon the first discovery of the Land—the first improvement of it; the first survey, & for ought I know the only report by authority that ever was made of it; which will be found in the words of the enclosed copy; the recital of which, if I mistake not, is in your own hand writing, & the whole with your signature.
I have an imperfect recollection that in the year 1774 I sent a young man (of the name of Young, who at that time lived with me) to you on the business of these Lands; but not having as yet met with any letter from you, or report from him on the subject, I am unable with precision, to recollect the particular matters with which he was charged, or the result of his journey. This then is one of the points on which I want information, & it is one of the inducements to my giving you the trouble of this letter. Another is, to know if I have any warrants in your hands unexecuted—it appearing from two Bonds in my possession, one from a Capt. Roots for 3000 acres; the other from Lieut: (now, or lately the Revd Mr) Thruston for 2000 more; that I ought (if I have not been neglectful in taking them out) to have warrts somewhere for 5000 acres under the proclamation of 1763—of which no locations, that have come to my knowledge, have yet been made.
Another thing of which I wish to be informed is, whether there are any surveys or locations in your Office, for the Land immediately at the point of fork between the little Kanhawa (upper side) & the Ohio; & in that case, in whose names they are made. The reason for the latter enquiry is, that Capt. Crawford in a letter of the 12th of Novr 1773, (an extract from which I herewith enclose, as I also do a copy of the survey, which he actually made at that place) proposed to locate this

spot for his own benefit & mine. And I am the more sollicitous in this enquiry, as it appears by a subsequent Letter of his to me, that there was some difficulty in the way of his obtaining a warrant from Lord Dunmore for the part he expected to get himself —If this difficulty continued to exist until his death, so as to prevent his location; & provided there are no better pretensions than mine; I should be glad to lay the two warrants before mentioned (to wit, Roots’s and Thruston’s) on this spot. I would be understood however, explicitly to mean, that it is not my wish, in the smallest degree to injure my much regretted friend Crawford, or any person claiming under him by this application; but if the road is open, to learn only from you, by what mode I am to obtain it; having the above rights for 5000 acres, which were in whole or part designed for this very spot, yet to locate.
It might seem proper, before I conclude to make an apology for the trouble the compliance with these several requests will give you, but persuading myself you will consider the situation I have been in for many years, as a reasonable excuse, I conceive it is altogether unnecessary My good Sir to offer one. I shall only request the favor therefore, of an answer, & your care of the inclosed letter to your nephew, (who I find has made one survey for me in Bottetourt) or to the Surveyor of that County.
On the Death of your Brother, Genl Lewis, I most sincerely condole with you, as I had, while he was living a sincere friendship and regard for him. I am Sir Your very humble Servt

G: Washington


P.S. An answer under cover to some acquaintance of yours in Fredericksg or Richmond, with a request to put the Letter into the Post office, will be certain of getting to hand—otherwise, unless an opportunity shou’d offer directly to Alexandria, the chances are against my ever receiving it.

